UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) (X) Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedSeptember 30, 2012 ( ) For the transition period from to Commission file number: 0-22773 NETSOL TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) NEVADA 95-4627685 (State or other Jurisdiction of Incorporation or Organization) (I.R.S. Employer NO.) 24025 Park Sorrento, Suite 410, Calabasas, CA 91302 (Address of principal executive offices) (Zip Code) (818) 222-9195 / (818) 222-9197 (Issuer's telephone/facsimile numbers, including area code) Indicate by check mark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated Filer Accelerated Filer Non-Accelerated FilerSmall Reporting Company_X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes No X The issuer had 7,931,489 shares of its $.01 par value Common Stock and no shares of Series A 7% Cumulative Convertible Preferred Stock issued and outstanding as of November 12, 2012. NETSOL TECHNOLOGIES, INC. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2012 and as of June 30, 2012 3 Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2012 and 2011 5 Notes to the Condensed Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis or Plan of Operation 24 Item 3.Quantitative and Qualitative Disclosures about Market Risk 38 Item 4.Controls and Procedures 38 PART II. OTHER INFORMATION Item 1.Legal Proceedings Item 1A.Risk Factors 39 Item 2.Unregistered Sales of Equity and Use of Proceeds Item 3.Defaults Upon Senior Securities 39 Item 4.Submission of Matters to a Vote of Security Holders 39 Item 5.Other Information 40 Item 6.Exhibits 40 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) NETSOL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS As of September 30, As of June 30, Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Revenues in excess of billings Other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Total intangibles Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Current portion of loans and obligations under capitalized leases Other payables - acquisitions Unearned revenues Convertible notes payable, current portion Loans payable, bank Common stock to be issued Total current liabilities Obligations under capitalized leases, less current maturities Convertible notes payable less current maturities - Long term loans; less current maturities Total liabilities Commitments and contingencies Stockholders' equity: Common stock, $.01 par value; 15,000,000 shares authorized;7,907,455 & 7,513,745 issued and outstanding as of September 30, 2012 and June 30, 2012 Additional paid-in-capital Treasury stock ) ) Accumulated deficit ) ) Stock subscription receivable ) ) Other comprehensive loss ) ) Total NetSol shareholders' equity Non-controlling interest Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to these unaudited consolidated financial statements. 3 For the Three Months Ended September 30, Net Revenues: License fees $ $ Maintenance fees Services Total net revenues Cost of revenues: Salaries and consultants Travel Repairs and maintenance Insurance Depreciation and amortization Other Total cost of revenues Gross profit Operating expenses: Selling and marketing Depreciation and amortization Salaries and wages Professional services, including non-cash compensation General and adminstrative Total operating expenses Income (loss) from operations ) Other income and (expenses) Loss on sale of assets ) Interest expense ) ) Interest income Gain(loss)on foreign currency exchange transactions ) Share of net loss from equity investment - ) Beneficial conversion feature ) ) Other expense ) ) Total otherexpenses ) ) Net income (loss) beforeincome taxes ) Income taxes ) ) Net income (loss) after tax ) Non-controlling interest ) ) Net income (loss) attibutable to NetSol ) Other comprehensive income (loss): Translation adjustment ) ) Comprehensive income (loss) ) Comprehensive lossattributable to non controlling interest ) ) Comprehensive income (loss) attributable to NetSol ) Net income (loss) per share: Basic $ $ ) Diluted $ $ ) Weighted average number of shares outstanding Basic Diluted Amounts attributable to NetSol common shareholders Net income / (loss) $ $ ) See accompanying notes to these unaudited consolidated financial statements. 4 NETSOL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net incometo net cash provided by operating activities: Depreciation and amortization Provision for bad debts - Share of net loss from investment under equity method - (Gain) loss on sale of assets ) Stock issued for interest on notes payable - Stock issued for services Fair market value of warrants and stock options granted Beneficial conversion feature Changes in operating assets and liabilities: (Increase) decrease in accounts receivable ) Decrease in other current assets Increase (decrease) in accounts payable and accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Sales of property and equipment Investment under equity method - ) Increase in intangible assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from the exercise of stock options and warrants Payment to common shareholders against fractional shares ) - Proceeds from convertible notes payable - Payments on convertible notes payable - ) Restricted cash ) Bank overdraft Proceeds from bank loans Payments on capital lease obligations & loans - net ) ) Net cash provided by financing activities Effect of exchange rate changes in cash ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ See accompanying notes to the unaudited consolidated financial statements. 5 For the Three Months Ended September 30, SUPPLEMENTAL DISCLOSURES: Cash paid during the period for: Interest $ $ Taxes $ $ ) NON-CASH INVESTING AND FINANCING ACTIVITIES: Stock issued for the conversion of Notes Payable $ $ - See accompanying notes to the unaudited consolidated financial statements. 6 NOTE 1 - BASIS OF PRESENTATION AND PRINCIPLES OF CONSOLIDATION The Company designs, develops, markets, and exports proprietary software products to customers in the automobile finance and leasing, banking, healthcare, and financial services industries worldwide.The Company also provides system integration, consulting, IT products and services in exchange for fees from customers. The consolidated condensed interim financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These statements reflect all adjustments, consisting of normal recurring adjustments, which, in the opinion of management, are necessary for fair presentation of the information contained therein.It is suggested that these consolidated condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s annual report on Form10-K for the year ended June30, 2012.The Company follows the same accounting policies in preparation of interim reports.Results of operations for the interim periods are not indicative of annual results. The accompanying consolidated financial statements include the accounts of NetSol Technologies, Inc. and subsidiaries (collectively, the “Company”) as follows: Wholly-owned Subsidiaries NetSol Technologies North America, Inc. (“NTNA”). NetSol Connect (Private), Ltd. (“Connect) NetSol-Abraxas Australia Pty Ltd. (“Abraxas”) NetSol Technologies Europe Limited (“NTE”) NTPK (Thailand) Co. Limited (“NTPK Thailand”) Vroozi, Inc. (“Vroozi”) NetSol Technologies (Beijing) Co. Ltd. (NetSol Beijing) Majority-owned Subsidiaries NetSol Technologies, Ltd. (“NetSol PK”) NetSol Innovation (Private) Limited (“NetSol Innovation”) Virtual Lease Services Holdings Limited (“VLSH”) Virtual Lease Services Limited (“VLS”) Hanover Asset Finance (Ireland) Limited (“HAFL”) For comparative purposes, prior year’s consolidated financial statements have been reclassified to conform to report classifications of the current year. NOTE 2 –ACCOUNTING POLICIES Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. New Accounting Pronouncements In July 2012, the FASB issued ASU 2012-02,Intangibles-Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment("ASU 2012-02").ASU 2012-02 provides entities with an option to first assess qualitative factors to determine whether events or circumstances indicate that it is more likely than not that the indefinite-lived intangible asset is impaired. If an entity concludes that it is more than 50% likely that an indefinite-lived intangible asset is not impaired, no further analysis is required. However, if an entity concludes otherwise, it would be required to determine the fair value of the indefinite-lived intangible asset to measure the amount of actual impairment, if any, as currently required under US GAAP. ASU 2012-02 is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. Early adoption is permitted. Except for the option to perform the qualitative assessment, the Company does not anticipate that the adoption of the new standard will have a material impact on the Company. 7 In December 2011, the FASB issued guidance on offsetting (netting) assets and liabilities. Entities are required to disclose both gross information and net information about both instruments and transactions eligible for offset in the statement of financial position and instruments and transactions subject to an agreement similar to a master netting arrangement. This guidance will be effective for interim and annual periods beginning on January 1, 2013, and will be applied retrospectively for all comparative periods presented. The adoption of this guidance will result in increased interim and annual financial statement disclosures, but will not affect our financial condition, results of operations, or cash flows. NOTE 3 – ACQUISITION On October 4, 2011, NTE, a wholly owned subsidiary of the Company, entered into an agreement with Investec Asset Finance PLC (“Investec”) a UK corporation, in which the Company obtained a 51% controlling interest in a newly-formed entity, Virtual Lease Services Holdings Limited (“VLSH”), which in turn acquired a 100% interest in Virtual Lease Services Limited (“VLS”). The purchase price paid in this transaction was entirely in the form of cash in the amount of $1,008,859. At the time of acquisition the fair value of assets and liabilities acquired were as follows: Cash $ Accounts Receivable Fixed Assets Customer List Technology Liabilities ) Noncontrolling interest ) Net Assets Acquired Proceeds Goodwill $ The acquisition of VLS is in alignment with the Company’s strategic plans and contributes to the continued expansion into technology markets through membership and practice acquisitions. 8 NOTE 4 –EARNINGS/ (LOSS) PER SHARE Basic earnings per share are computed based on the weighted average number of shares of common stock outstanding during the period. Diluted earnings per share is computed based on the weighted average number of shares of common stock plus the effect of dilutive potential common shares outstanding during the period using the treasury stock method. Dilutive potential common shares include outstanding stock options, warrants, and stock awards. The components of basic and diluted earnings per share were as follows: For the three months ended September 30, 2012 Net Income Shares Per Share Basic income per share: $ $ Net income available to common shareholders Effect of dilutive securities Warrants Dilutedincome per share $ $ For the three months ended September 30, 2011 Net Income Shares Per Share Basic loss per share: $ ) $ ) Net income available to common shareholders Effect of dilutive securities Warrants Diluted loss per share $ ) $ ) NOTE 5 –OTHER COMPREHENSIVE INCOME & FOREIGN CURRENCY: The accounts of NTE, VLSH and VLS use the British Pound; HAFL uses the Euro; NetSol PK, Connect, and NetSol Innovation use Pakistan Rupees; NTPK Thailand uses Thai Baht; Abraxas uses the Australian dollar; and NetSol Beijing uses Chinese Yuan as the functional currencies.NetSol Technologies, Inc., and its subsidiaries, NTNA and Vroozi, use the U.S. dollar as the functional currency.Assets and liabilities are translated at the exchange rate on the balance sheet date, and operating results are translated at the average exchange rate throughout the period.Accumulated translation losses are classified as an item of accumulated other comprehensive loss in the stockholders’ equity section of the consolidated balance sheet were $12,897,998 and $12,361,759 as of September 30, 2012 and June 30, 2012 respectively. During the three months ended September 30, 2012 and 2011, comprehensive loss in the consolidated statements of operations included translation loss of $536,239 and $556,839 respectively. NOTE 6 - OTHER CURRENT ASSETS Other current assets consisted of the following: As of September 30 As of June 30 Prepaid Expenses $ $ Advance Income Tax Employee Advances Security Deposits Tender Money Receivable Other Receivables Other Assets Total $ $ 9 NOTE 7 - PROPERTY AND EQUIPMENT Property and equipment, net, consisted of the following: As of September 30 As of June 30 Office furniture and equipment $ $ Computer equipment Assets under capital leases Building Land Capital work in progress Autos Improvements Subtotal Accumulated depreciation ) ) $ $ For the three months ended September 30, 2012 and 2011, depreciation expense totaled $754,108 and $636,568 respectively.Of these amounts, $454,745 and $462,543 respectively, are reflected in cost of goods sold. The Company’s capital work in progress consists of ongoing enhancements to its facilities and infrastructure as necessary to meet the Company’s expected long term growth needs. The Company recorded capitalized interest of $424,589 and $331,145 as of September 30, 2012 and June 30, 2012, respectively. Assets acquired under capital leases were $2,065,524 and $1,877,145 as of September 30, 2012 and June 30, 2012, respectively. Accumulated amortization related to these leases was $900,790 and $807,562 for the years ended June 30, 2012 and 2011, respectively. NOTE 8 - INTANGIBLE ASSETS Intangible assets consisted of the following: As of September 30, As of June 30, Product licenses $ $ Customer lists Technology Accumulated amortization ) ) Intangible assets, net $ $ (A) Product Licenses Product licenses include internally-developed original license issues, renewals, enhancements, copyrights, trademarks, and trade names. Product licenses include unamortized software development and enhancement costs of $19,390,935. Product licenses are being amortized on a straight-line basis over their respective lives, which is currently a weighted average of approximately 8 years. Amortization expense for the three months ended September 30, 2012 and 2011 was $503,406 and $326,562, respectively. (B) Customer Lists On October 4, 2011, the Company entered into an agreement to acquire a UK based company “Virtual Leasing Services Limited” through one of its subsidiaries. As a result of this acquisition, the Company recorded $248,320 of an existing customer list. Customer lists are being amortized based on a straight-line basis, which approximates the anticipated rate of attrition, which is currently a weighted average of approximately 5 years. Amortization expense for the three months ended September 30, 2012 and 2011 was $30,286 and $17,648, respectively. 10 (C) Technology On October 4, 2011, the Company entered into an agreement to acquire a UK based company, Virtual Leasing Services Limited, through one of its subsidiaries. As a result of this acquisition, the Company recorded $242,702 of existing technology. Technology assets are being amortized on a straight-line basis over their respective lives, which is currently a weighted average of approximately 5 years. Amortization expense for the three months ended September 30, 2012 and 2011 was $12,353 and $Nil. (D) Future Amortization Estimated amortization expense of intangible assets over the next five years is as follows: Year ended; September 30, 2013 September 30, 2014 September 30, 2015 September 30, 2016 September 30, 2017 Thereafter NOTE 9 – GOODWILL Goodwill represents the excess of the aggregate purchase price over the fair value of the net assets acquired in businesses combinations. Goodwill was comprised of the following amounts: As of September 30, As of June 30, Asia Pacific $ $ Europe USA Total $ $ On October 4, 2011, the Company entered into an agreement to acquire a UK based company, Virtual Leasing Services Limited, through one of its subsidiaries. As a result of this acquisition, the Company recorded goodwill of $214,044. The Company has determined that there was no impairment of the goodwill for either period presented. 11 NOTE 10 – INVESTMENT UNDER EQUITY METHOD On April 10, 2009, the Company entered into an agreement to form a joint venture with the Atheeb Trading Company, a member of the Atheeb Group (“Atheeb”). The joint venture entity Atheeb NetSol Saudi Company Ltd. is a company organized under the laws of the Kingdom of Saudi Arabia. The venture was formed with an initial capital contribution of $268,000 by the Company and $266,930 by Atheeb with a profit sharing ratio of 50.1:49.9, respectively. The final formation of the company was completed on March 7, 2010. Investment during the period Net loss for the year ended June 30, 2012 ) NetSol's share (50.1%) ) Unabsorbed losses brought forward ) Total loss ) Loss adjusted against investment ) Loss adjusted against advance to investee ) Net book value at June 30, 2012 $
